UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4213



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES MONTEZE HARMER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
03-216-CCB)


Submitted:   May 8, 2006                      Decided:   May 23, 2006


Before WILKINS, Chief Judge, and WILKINSON and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael Wein, Greenbelt, Maryland, for Appellant.      Rod J.
Rosenstein, United States Attorney, Angela R. White, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Defendant Charles Monteze Harmer challenges his conviction and

sentence for drug-related offenses.          Finding his arguments without

merit, we affirm the judgment of the district court.



                                     I.

     On November 6, 2002, after obtaining warrants, Maryland police

searched two homes that defendant Charles Monteze Harmer allegedly

utilized to facilitate drug trafficking. At one of the residences,

police found several baggies of powder and crack cocaine hidden in

a jar buried in the backyard.          Harmer was present at the other

home, and he gave several incriminating statements to police.

     The state of Maryland charged Harmer with several drug-related

offenses.     He moved to suppress the statements that he made to

police   while   they   conducted    their    search,   claiming   that   the

statements were involuntary.        The state court granted this motion,

and the state subsequently dismissed its charges against Harmer.

     On May 1, 2003, the federal government indicted Harmer on drug

offenses arising out of the same conduct.               He again moved to

suppress his incriminating statements on the same grounds given in

state court.      The district court held that most of Harmer’s

statements were voluntary and admissible.          On October 15, 2004, a

jury convicted Harmer of possession with intent to distribute at

least five grams but less than fifty grams of crack cocaine, and of


                                      2
possession with intent to distribute at least twenty-five grams and

less than fifty grams of powder cocaine, both in violation of 21

U.S.C. § 841(a)(1) (2000).      The district court sentenced Harmer to

262 months in prison for possession with intent to distribute crack

cocaine and 240 months in prison for possession with intent to

distribute powder cocaine. The sentences ran concurrently. Harmer

appeals.



                                     II.

     Harmer    initially    argues   that    double   jeopardy      barred   his

federal    prosecution,    because   the    state   had   already    dismissed

similar charges.     We disagree.          Applying the dual sovereignty

doctrine, the Supreme Court has repeatedly held that successive

federal and state prosecutions for the same criminal acts do not

violate double jeopardy. See, e.g., Heath v. Alabama, 474 U.S. 82,

88-89 (1985); see also United States v. Alvarado, 440 F.3d 191, 196

(4th Cir. 2006) (citing cases).             Double jeopardy thus did not

preclude Harmer’s federal prosecution.

     Harmer is also mistaken to the extent he suggests that a

collateral estoppel component of double jeopardy prohibited the

federal government from presenting his incriminating statements at

trial after a state court had suppressed their use in a state

prosecution.    “[C]ollateral estoppel does not apply here because

the federal government was not a party in the state court action.”


                                      3
United States v. Safari, 849 F.2d 891, 893 (4th Cir. 1988); see

United States v. Ricks, 882 F.2d 885, 889-90 (4th Cir. 1989).              The

district court could determine anew that Harmer’s statements were

voluntary and thus admissible.*

     Harmer next contends that the district court erred when it

failed to give the jury an instruction defining reasonable doubt.

Harmer’s argument is without merit, because we have repeatedly

disapproved of attempts by trial courts to provide the jury with a

definition of reasonable doubt. See, e.g., United States v. Quinn,

359 F.3d 666, 676 (4th Cir. 2004).

     Harmer lastly challenges the sufficiency of the evidence.                 In

so doing, he “must overcome a heavy burden.”               United States v.

Hoyte, 51 F.3d 1239, 1245 (4th Cir. 1995).                 We consider “the

evidence and the reasonable inferences to be drawn therefrom in the

light    most   favorable   to    the   Government,”     and   must   affirm    a

conviction if “the evidence adduced at trial could support any

rational   determination     of    guilty   beyond   a   reasonable    doubt.”

United States v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996) (en banc)



     *
      Additionally, Harmer asserts that the federal government --
by sentencing him under the United States Sentencing Guidelines and
not under the state’s more lenient procedures -- improperly
retaliated against him for raising a successful constitutional
challenge in state court.     But there is no evidence that his
federal sentence was imposed to punish him for his exercise of
constitutional rights, as opposed to his participation in criminal
activities. We also note that the district court’s sentence within
the Guideline range was reasonable. See United States v. Johnson,
No. 05-4378, slip op. at 3-4 (4th Cir. Apr. 7, 2006).

                                        4
(internal quotation marks omitted).     We are satisfied that a

rational jury could reasonably convict Harmer of both counts based

on the evidence presented.



                              III.

     For the foregoing reasons, we affirm Harmer’s conviction and

sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid in the decisional process.



                                                         AFFIRMED




                                5